Title: From John Adams to Moses Gill, 4 April 1797
From: Adams, John
To: Gill, Moses



Dear Sir
Philadelphia Apl. 4th 1797—

I have received your favor of the 27th of March and Very Kindly thank you, for both the Letter and the generous Present, of a Cheese from Princeton, I know very well the Value that is to be attached to Princeton and its inhabitants and Productions, Its Cheese in particular I know to be Excellent, and I shall prize it the higher for the  place of its growth, I Shall Show it, and boast of it, and praise it and admire it as long as it lives, I dare Say before I See it, that our America produces no thing Superior to it in its Kind, your directions concerning it Shall be observed—Your kind compliments on my advancement affect me Very tenderly, altho the Amusements & Employments of Princeton & Quincy would be more for my health and better adapted to my taste, and the Labours and Cares of the Situation are almost too much for my age, yet if the Sacrafise of my Comfort and repose can preserve us in our Safe and quiet Course, and give tolerable Satisfaction to the Public I Shall think my self Very well disposed off—
Present my Kind regards to Mrs Gill and believe me to be with very great Esteem / and affection your Obliged / friend and humble Servant

John Adams